Baldwin,
J. delivered the opinion of the court.
The court is of opinion that the appellant is not barred by the statute of limitations, nor by laches and lapse of time, from obtaining a settlement of the partnership and other accounts in the proceedings mentioned, and such relief as he may thereupon shew himself entitled to ; and, therefore, that said circuit court erred in dismissing the appellant’s bill, instead of directing such settlement to be had before a commissioner. The decree is therefore reversed, with costs, and the cause remanded to be further proceeded in, according to the principles above declared.